STOCK PURCHASE AGREEMENT




BETWEEN




BROADCAST INTERNATIONAL, INC.




AND




YANG LAN STUDIO LTD.




DATED




August 15, 2006











--------------------------------------------------------------------------------







STOCK PURCHASE AGREEMENT







This STOCK PURCHASE AGREEMENT (the "Agreement") is made and entered into as of
the 15th day of August, 2006 between Broadcast International, Inc., a
corporation organized and existing under the laws of the State of Utah
(“Broadcast International” or the “Company”) and Yang Lan Studio Ltd., a Hong
Kong Corporation (“Investor”).

PRELIMINARY STATEMENT:




WHEREAS, the Investor wishes to purchase from the Company, upon the terms and
subject to the conditions of this Agreement, 666,667 shares of the Company’s
common stock, $0.05 par value per share (the “Stock”), for the Purchase Price
set forth in Section 2.1(a) hereof.  In addition, the Company will issue to the
Investor Four Common Stock Purchase Warrants (the “Warrants”) to purchase up to
an additional 5,500,000 shares of common stock of the Company at exercise prices
as stated in the Warrants; and

WHEREAS, the parties intend to memorialize the purchase and sale of such Stock
and the Warrants.




NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby conclusively acknowledged, the parties hereto, intending to
be legally bound, agree as follows:










ARTICLE I




INCORPORATION BY REFERENCE, SUPERSEDER AND DEFINITIONS

1.1

Incorporation by Reference. The foregoing recitals and the Exhibits and
Schedules attached hereto and referred to herein, are hereby acknowledged to be
true and accurate, and are incorporated herein by this reference.

1.2

Superseder. This Agreement, to the extent that it is inconsistent with any other
instrument or understanding among the parties governing the affairs of the
Company, shall supersede such instrument or understanding to the fullest extent
permitted by law.  A copy of this Agreement shall be filed at the Company’s
principal office.








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 1 OF 27




--------------------------------------------------------------------------------

1.3

Certain Definitions. For purposes of this Agreement, the following capitalized
terms shall have the following meanings (all capitalized terms used in this
Agreement that are not defined in this Article 1 shall have the meanings set
forth elsewhere in this Agreement):

1.3.1

“1933 Act” means the Securities Act of 1933, as amended.

1.3.2

“1934 Act” means the Securities Exchange Act of 1934, as amended.

1.3.3

“Affiliate” means a Person or Persons directly or indirectly, through one or
more intermediaries, controlling, controlled by or under common control with the
Person(s) in question.  The term “control,” as used in the immediately preceding
sentence, means, with respect to a Person that is a corporation, the right to
the exercise, directly or indirectly, of more than 50 percent of the voting
rights attributable to the shares of such controlled corporation and, with
respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such controlled Person.

1.3.4

“Articles” means the Articles of Incorporation of the Company, as the same may
be amended from time to time.

1.3.5

“Closing” shall mean the Closing of the transactions contemplated by this
Agreement on the Closing Date.

1.3.6

“Closing Date” means the date on which the payment of the Purchase Price (as
defined herein) by the Investor to the company is completed pursuant to this
Agreement to purchase the Stock and Warrants, which shall occur on or before
August 18, 2006.

1.3.7

“Common Stock” means shares of common stock of the Company, par value $0.05 per
share.

1.3.8

"Escrow Agreement" shall mean the Escrow Agreement among the Company, the
Investor and DLA Piper Rudnick Gray Cary U.S. LLP, as Escrow Agent, attached
hereto as Exhibit C.

1.3.9

"Exempt Issuance" means the issuance of (a) shares of Common Stock or options to
employees, officers, or directors of the Company pursuant to any stock or option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise of any securities issued hereunder, and (c) securities issued pursuant
to acquisitions or strategic transactions, provided any such issuance shall only
be to a Person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and in which
the Company receives benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 2 OF 27




--------------------------------------------------------------------------------

1.3.10

"Material Adverse Effect" shall mean any adverse effect on the business,
operations, properties or financial condition of the Company that is material
and adverse to the Company and its subsidiaries and affiliates, taken as a whole
and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to perform any of
its material obligations under this Agreement or the Registration Rights
Agreement or to perform its obligations under any other material agreement.

1.3.11

“Utah Act” means the Utah Revised Business Corporation Act, as amended.

1.3.12

“Person” means an individual, partnership, firm, limited liability company,
trust, joint venture, association, corporation, or any other legal entity.

1.3.13

“Purchase Price” means the One Million ($1,000,000.00) US Dollars paid by the
Investor to the Company for the Stock and the Warrants.

1.3.14

“Registration Rights Agreement" shall mean the registration rights agreement
between the Investor and the Company attached hereto as Exhibit A.

1.3.15

"Registration Statement" shall mean the registration statement under the 1933
Act to be filed with the Securities and Exchange Commission for the registration
of the Shares pursuant to the Registration Rights Agreement attached hereto as
Exhibit A.

1.3.16

“SEC” means the Securities and Exchange Commission.

1.3.17

"SEC Documents" shall mean the Company's latest Form 10-K or 10-KSB as of the
time in question, all Forms 10-Q or 10-QSB and 8-K filed thereafter, and the
Proxy Statement for its latest fiscal year as of the time in question until such
time as the Company no longer has an obligation to maintain the effectiveness of
a Registration Statement as set forth in the Registration Rights Agreement.

1.3.18

"Shares" shall mean, collectively, the shares of Common Stock of the Company
issued hereunder and those shares of Common Stock issuable to the Investor upon
exercise of the Warrants.

1.3.19

“Subsequent Financing” shall mean any offer and sale of shares of Common Stock
or debt that is initially convertible into shares of Common Stock or otherwise
senior or superior to the Common Stock.

1.3.20

“Transaction Documents” shall mean this Agreement, all Schedules and Exhibits
attached hereto and all other documents and instruments to be executed and
delivered by the parties in order to consummate the transactions contemplated
hereby, including, but not limited to the documents listed in Sections 3.2 and
3.3 hereof.

1.3.21

“Warrants” shall mean the Common Stock Purchase Warrants in the form attached
hereto Exhibit B.








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 3 OF 27




--------------------------------------------------------------------------------







ARTICLE II




SALE AND PURCHASE OF BROADCAST INTERNATIONAL, INC, STOCK AND WARRANTS PURCHASE
PRICE




2.1

Sale of Stock and Issuance of Warrants.  




(a)

Upon the terms and subject to the conditions set forth herein, and in accordance
with applicable law, the Company agrees to sell to the Investor, and the
Investor agrees to purchase from the Company, on the Closing Date 666,667 shares
of Stock and the Warrants for the (the “Purchase Price”) of One Million Dollars
($1,000,000.00).  The Purchase Price shall be paid by the Investor to the
Company on the Closing Date by a wire transfer or check of the Purchase Price
into escrow to be held by the escrow agent pursuant to the terms of the Escrow
Agreement.  The Company shall cause the Stock and the Warrants to be issued to
the Investor upon the release of the Purchase Price to the Company by the escrow
agent pursuant to the terms of the Escrow Agreement.  The Company shall register
the shares of Common Stock pursuant to the terms and conditions of a
Registration Rights Agreement attached hereto as Exhibit A.

(b)

Upon execution and delivery of this Agreement and the Company’s receipt of the
Purchase Price from the Escrow Agent pursuant to the terms of the Escrow
Agreement, the Company shall issue to the Investor the Warrants to purchase an
aggregate of 5,500,000 shares of Common Stock at exercise prices as stated in
the Warrants, all pursuant to the terms and conditions of the form of Warrants
attached hereto as Exhibit B;

           (c)         The Sale and Purchase of Stock and Warrants herein is
conditional upon:

(i)  execution of Stock Exchange Agreement by and between the Company and Sun
Media Investment Holding Ltd.;

(ii) execution of Technology License regarding YL Studio Technology by and
between the Company and the Investor; and

(iii) execution of Technology License Agreement regarding IPTV Platform
Technology by and between the Company and Broadvision Global Limited.

2.2

Purchase Price.  The Purchase Price shall be delivered by the Investor in the
form of a check or wire transfer made payable to the Company in United States
Dollars from the Investor to the escrow agent pursuant to the Escrow Agreement
on the Closing Date.

















STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 4 OF 27




--------------------------------------------------------------------------------

ARTICLE III




CLOSING DATE AND DELIVERIES AT CLOSING




3.1

Closing Date.

The closing of the transactions contemplated by this Agreement (the “Closing”),
unless expressly determined herein, shall be held at the offices of the Company,
at 5:00 P.M. local time, on the Closing Date or on such other date and at such
other place as may be mutually agreed by the parties, including closing by
facsimile with originals to follow.  




3.2

Deliveries by the Company.  In addition to and without limiting any other
provision of this Agreement, the Company agrees to deliver, or cause to be
delivered, to the escrow agent under the Escrow Agreement, the following:

(a)

At or prior to Closing, an executed Agreement with all exhibits and schedules
attached hereto;

(b)

At or prior to Closing, an executed Warrant in the name of the Investor in the
form attached hereto as Exhibit B;

(c)

The executed Registration Rights Agreement;

(d)

Certifications in form and substance acceptable to the Company and the Investor
from any and all brokers or agents involved in the transactions contemplated
hereby as to the amount of commission or compensation payable to such broker or
agent as a result of the consummation of the transactions contemplated hereby
and from the Company or Investor, as appropriate, to the effect that reasonable
reserves for any other commissions or compensation that may be claimed by any
broker or agent have been set aside;

(e)

Evidence of approval of the Board of Directors and Shareholders of the Company
of the Transaction Documents and the transactions contemplated hereby;

(f)

Certificate of the President and the Secretary of the Company as requested by
the Investor;

(g)

Certificate of Existence or Authority to Transact Business of the Company issued
by the Secretary of State for Utah;

(h)

An opinion from the Company’s counsel concerning the Transaction Documents and
the transactions contemplated hereby in form and substance reasonably acceptable
to Investor;

(i)

Stock Certificate in the name of Investor evidencing the Stock;

(j)

The executed Escrow Agreement; and

(k)

Copies of all executive employment agreements, all past and present financing
documentation or other documentation where stock could potentially be issued or
issued as payment, all past and present litigation documents and historical
financials.

(l)

Such other documents or certificates as shall be reasonably requested by
Investor or its counsel.








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 5 OF 27




--------------------------------------------------------------------------------

3.3

Deliveries by Investor.  In addition to and without limiting any other provision
of this Agreement, the Investor agrees to deliver, or cause to be delivered, to
the escrow agent under the Escrow Agreement, the following:

(a)

A deposit in the amount of the Investor Funds;

(b)

The executed Agreement with all Exhibits and Schedules attached hereto;

(c)

The executed Registration Rights Agreement;

(d)

The executed Escrow Agreement; and

(e)

Such other documents or certificates as shall be reasonably requested by the
Company or its counsel.

In the event any document provided to the other party in Paragraphs 3.2 and 3.3
herein are provided by facsimile, the party shall forward an original document
to the other party within seven (7) business days.

3.4

Further Assurances.  The Company and the Investor shall, upon request, on or
after the Closing Date, cooperate with each other (specifically, the Company
shall cooperate with the Investor, and the Investor shall cooperate with the
Company) by furnishing any additional information, executing and delivering any
additional documents and/or other instruments and doing any and all such things
as may be reasonably required by the parties or their counsel to consummate or
otherwise implement the transactions contemplated by this Agreement.

3.5

Waiver.  The Investor may waive any of the requirements of Section 3.2 of this
Agreement, and the Company at its discretion may waive any of the provisions of
Section 3.3 of this Agreement.  The Investor may also waive any of the
requirements of the Company under the Escrow Agreement.







ARTICLE IV




REPRESENTATIONS AND WARRANTIES OF

BROADCAST INTERNATIONAL, INC.




The Company represents and warrants to the Investor as of the date hereof and as
of Closing (which warranties and representations shall survive the Closing
regardless of what examinations, inspections, audits and other investigations
the Investor has heretofore made or may hereinafter make with respect to such
warranties and representations) as follows:

4.1

Organization and Qualification.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Utah, and
has the requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted and is duly
qualified to do business in any other jurisdiction by virtue of the nature of
the businesses conducted by it or the ownership or leasing of its properties,
except








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 6 OF 27




--------------------------------------------------------------------------------

where the failure to be so qualified will not, when taken together with all
other such failures, have a Material Adverse Effect on the business, operations,
properties, assets, financial condition or results of operation of the Company
and its subsidiaries taken as a whole.

4.2

Articles of Incorporation and By-Laws.  The complete and correct copies of the
Company’s Articles and By-Laws, as amended or restated to date which have been
filed with the Securities and Exchange Commission  are a complete and correct
copy of such document as in effect on the date hereof and as of the Closing
Date.

4.3

Capitalization.

4.3.1

The authorized and outstanding capital stock of the Company is set forth in The
Company’s Annual Report on Form 10-KSB, filed on March 31, 2006 with the
Securities and Exchange Commission and updated on all subsequent SEC Documents.
 All shares of capital stock have been duly authorized and are validly issued,
and are fully paid and no assessable, and free of preemptive rights.

4.3.2

As of the date of this Agreement, the authorized capital stock of the Company
consists of 40,000,000 shares of common Stock ($.05 par value) of which
approximately 24,048,275 share of common Stock are issued and outstanding.  As
of Closing, following the issuance by the Company of the Stock to the Investor,
the authorized capital stock of the Company will consist of 40,000,000 shares of
Common Stock ($.05 par value) of which approximately 25,398,275 shares of stock
shall be issued and outstanding.  All outstanding shares of capital stock have
been duly authorized and are validly issued, and are fully paid and
nonassessable and free of preemptive rights.  All shares of capital stock
described above to be issued have been duly authorized and when issued, will be
validly issued, fully paid and nonassessable and free of preemptive rights.
Schedule 4.3.2 hereby contains all shares and derivatives currently and
potentially outstanding.  The company hereby represents that any and all shares
and current potentially dilutive events have been included in Schedule 4.3.2,
including employment agreements, acquisition, consulting agreements, debts,
payments, financing or business relationships that could be paid in equity,
derivatives or resulting in additional equity issuances that could potentially
occur.

4.3.3

Except pursuant to this Agreement and as set forth in Schedule 4.3 hereto, and
as set forth in the Company’s SEC Documents, filed with the SEC, as of the date
hereof and as of the Closing Date, there are not now outstanding options,
warrants, rights to subscribe for, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for, shares of any class of capital stock of the Company, or agreements,
understandings or arrangements to which the Company is a party, or by which the
Company is or may be bound, to issue additional shares of its capital stock or
options, warrants, scrip or rights to subscribe for, calls or commitment of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for, any shares of any class of its capital stock.  The Company
agrees to inform the Investors in writing of any additional warrants granted
prior to the Closing Date.








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 7 OF 27




--------------------------------------------------------------------------------

4.3.4

The Company on the Closing Date (i) will have full right, power, and authority
to sell, assign, transfer, and deliver, by reason of record and beneficial
ownership, to the Investor, the Stock hereunder, free and clear of all liens,
charges, claims, options, pledges, restrictions, and encumbrances whatsoever;
and (ii) upon exercise of the Warrants, the Investor will acquire good and
marketable title to the shares issuable thereunder, free and clear of all liens,
charges, claims, options, pledges, restrictions, and encumbrances whatsoever,
except as otherwise provided in this Agreement as to the limitation on the
voting rights of such shares in certain circumstances.

4.4

Authority. The Company has all requisite corporate power and authority to
execute and deliver this Agreement, the Stock, and the Warrants, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery of this Agreement
by the Company and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action and no other corporate
proceedings on the part of the Company is necessary to authorize this Agreement
or to consummate the transactions contemplated hereby except as disclosed in
this Agreement.  This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

4.5

No Conflict; Required Filings and Consents. The execution and delivery of this
Agreement by the Company does not, and the performance by the Company of their
respective obligations hereunder will not:  (i) conflict with or violate the
Articles or By-Laws of the Company; (ii) conflict with, breach or violate any
federal, state, foreign or local law, statute, ordinance, rule, regulation,
order, judgment or decree (collectively, "Laws") in effect as of the date of
this Agreement and applicable to the Company; or (iii) result in any breach of,
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, give to any other entity any right of
termination, amendment, acceleration or cancellation of, require payment under,
or result  in the creation of a lien or encumbrance on any of the properties or
assets of the Company pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which the Company is a party or by the Company or any of its
properties or assets is bound.  Excluding from the foregoing are such
violations, conflicts, breaches, defaults, terminations, accelerations,
creations of liens, or incumbency that would not, in the aggregate, have a
Material Adverse Effect.

4.6

Report and Financial Statements. The Company’s Annual Report on Form 10-KSB,
filed on March 31, 2006 with the SEC contains the audited financial statements
of the Company.  The Company has previously provided to the Investor the audited
financial statements of the Company as of December 31, 2005 (collectively, the
“Financial Statements”). Each of the balance sheets contained in or incorporated
by reference into any such Financial Statements (including the related notes and
schedules thereto) fairly presented the financial position of the Company, as of
its date, and each of the statements of income and changes in stockholders’
equity and cash flows or equivalent statements in such Financial Statements
(including any








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 8 OF 27




--------------------------------------------------------------------------------

related notes and schedules thereto) fairly presents, changes in stockholders’
equity and changes in cash flows, as the case may be, of the Company, for the
periods to which they relate, in each case in accordance with United States
generally accepted accounting principles (“U.S. GAAP”) consistently applied
during the periods involved, except in each case as may be noted therein,
subject to normal year-end audit adjustments in the case of unaudited
statements.  The books and records of the Company have been, and are being,
maintained in all material respects in accordance with U.S. GAAP and any other
applicable legal and accounting requirements and reflect only actual
transaction.  

4.7

Compliance with Applicable Laws. The Company is not in violation of, or, to the
knowledge of the Company is under investigation with respect to or has been
given notice or has been charged with the violation of any Law of a governmental
agency, except for violations which individually or in the aggregate do not have
a Material Adverse Effect.  

4.8

Brokers. Except as set forth on Schedule 4.8, no broker, finder or investment
banker is entitled to any brokerage, finder's or other fee or Commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Company.

4.9

SEC Documents. The Company acknowledges that the Company is a publicly held
company and has made available to the Investor after demand true and complete
copies of any requested SEC Documents. The Company has registered its Common
Stock pursuant to Section 12(g) of the 1934 Act, and the Common Stock is quoted
and traded on the OTC Bulletin Board of the National Association of Securities
Dealers, Inc.  The Company has received no notice, either oral or written, with
respect to the continued quotation or trading of the Common Stock on the OTC
Bulletin Board. The Company has not provided to the Investor any information
that, according to applicable law, rule or regulation, should have been
disclosed publicly prior to the date hereof by the Company, but which has not
been so disclosed. As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the 1934 Act, and rules and
regulations of the SEC promulgated thereunder and the SEC Documents did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

4.10

Litigation. To the knowledge of the Company, no litigation, claim, or other
proceeding before any court or governmental agency is pending or to the
knowledge of the Company, threatened against the Company, the prosecution or
outcome of which may have a Material Adverse Effect.








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 9 OF 27




--------------------------------------------------------------------------------

4.11

Exemption from Registration. Subject to the accuracy of the Investor’s
representations in Article V, except as required pursuant to the Registration
Rights Agreement, the sale of the Common Stock and Warrants by the Company to
the Investor will not require registration under the 1933 Act, but may require
registration under Utah State securities law if applicable to the Investor.
 Upon exercise of the Warrants in accordance with their terms, the shares
underlying the Warrants will be duly and validly issued, fully paid, and
non-assessable.  The Company is issuing the Stock and the Warrants in accordance
with and in reliance upon the exemption from securities registration afforded,
inter alia, by Rule 506 under Regulation D as promulgated by the SEC under the
1933 Act, and/or Section 4(2) and Regulation S of the 1933 Act.

4.12

No General Solicitation or Advertising in Regard to this Transaction. Neither
the Company nor any of its Affiliates nor, to the knowledge of the Company, any
Person acting on its or their behalf (i) has conducted or will conduct any
general solicitation (as that term is used in Rule 502(c) of Regulation D as
promulgated by the SEC under the 1933 Act) or general advertising with respect
to the sale of the Stock or Warrants, or (ii) made any offers or sales of any
security or solicited any offers to buy any security under any circumstances
that would require registration of the Stock or Warrants, under the 1933 Act,
except as required herein.

4.13

No Material Adverse Effect. Except as set forth in Schedule 4.13 attached
hereto, since December 31 2005, no event or circumstance resulting in a Material
Adverse Effect has occurred or exists with respect to the Company. No material
supplier or customer has given notice, oral or written, that it intends to cease
or reduce the volume of its business with the Company from historical levels.
Since June 30, 2004, no event or circumstance has occurred or exists with
respect to the Company or its businesses, properties, prospects, operations or
financial condition, that, under any applicable law, rule or regulation,
requires public disclosure or announcement prior to the date hereof by the
Company but which has not been so publicly announced or disclosed in writing to
the Investor.

4.14

Material Non-Public Information. The Company has not disclosed to the Investors
any material non-public information that (i) if disclosed, would reasonably be
expected to have a material effect on the price of the Common Stock or (ii)
according to applicable law, rule or regulation, should have been disclosed
publicly by the Company prior to the date hereof but which has not been so
disclosed.

4.15

Internal Controls And Procedures. The Company maintains books and records and
internal accounting controls which provide reasonable assurance that (i) all
transactions to which the Company or any subsidiary is a party or by which its
properties are bound are executed with management's authorization; (ii) the
recorded accounting of the Company's consolidated assets is compared with
existing assets at regular intervals; (iii) access to the Company's consolidated
assets is permitted only in accordance with management's authorization; and (iv)
all transactions to which the Company or any subsidiary is a party or by which
its properties are bound are recorded as necessary to permit preparation of the
financial statements of the Company in accordance with U.S. generally accepted
accounting principles.








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 10 OF 27




--------------------------------------------------------------------------------

4.16

Full Disclosure.  No representation or warranty made by the Company in this
Agreement and no certificate or document furnished or to be furnished to the
Investor pursuant to this Agreement contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.

4.17

 Independent Board.  As of the date of this Agreement, the Board of Directors of
the Company consists of a minimum of five directors with a majority being
independent as defined by the NASD.  At the Closing, the Board of Directors of
the Company shall consist of Seven directors, four of whom shall be independent.
 As of the date of this Agreement, the Audit and Compensation Committees of the
Board of Directors of the Company are comprised, and at the Closing will be
comprised, of independent directors.







ARTICLE V




REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

The Investor represents and warrants to the Company that:




5.1

Organization and Standing of the Investor. The Investor is a corporation  duly
formed, validly existing and in good standing under the laws of Hong Kong.  The
Investor was not formed for the purpose of investing solely in the Stock, the
Warrants or the shares of Common Stock which are the subject of this Agreement.

5.2

Authorization and Power. The Investor has the requisite power and authority to
enter into and perform this Agreement and to purchase the securities being sold
to it hereunder. The execution, delivery and performance of this Agreement by
the Investor and the consummation by the Investor of the transactions
contemplated hereby have been duly authorized by all necessary partnership
action where appropriate. This Agreement and the Registration Rights Agreement
have been duly executed and delivered by the Investor and at the Closing shall
constitute valid and binding obligations of the Investor enforceable against the
Investor in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.

5.3

No Conflicts. The execution, delivery and performance of this Agreement and the
consummation by the Investor of the transactions contemplated hereby or relating
hereto do not and will not (i) result in a violation of such Investor's charter
documents or bylaws where appropriate or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument to which
the








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 11 OF 27




--------------------------------------------------------------------------------

Investor is a party, or result in a violation of any law, rule, or regulation,
or any order, judgment or decree of any court or governmental agency applicable
to the Investor or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect on such Investor). The Investor is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of such Investor’s obligations under this Agreement or to purchase the
securities from the Company in accordance with the terms hereof, provided that
for purposes of the representation made in this sentence, the Investor is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.

5.4

Financial Risks. The Investor acknowledges that such Investor is able to bear
the financial risks associated with an investment in the securities being
purchased by the Investor from the Company and that it has been given full
access to such records of the Company and the subsidiaries and to the officers
of the Company and the subsidiaries as it has deemed necessary or appropriate to
conduct its due diligence investigation. The Investor is capable of evaluating
the risks and merits of an investment in the securities being purchased by the
Investor from the Company by virtue of its experience as an investor and its
knowledge, experience, and sophistication in financial and business matters and
the Investor is capable of bearing the entire loss of its investment in the
securities being purchased by the Investor from the Company.

5.5

Accredited Investor. The Investor is (i) an “accredited investor” as that term
is defined in Rule 501 of Regulation D promulgated under the 1933 Act by reason
of Rule 501(a)(3) and (6), (ii) experienced in making investments of the kind
described in this Agreement and the related documents, (iii) able, by reason of
the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the securities being purchased by the Investor from the Company.

5.6

Brokers. Except as set forth in Schedule 4.8, no broker, finder or investment
banker is entitled to any brokerage, finder's or other fee or Commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Investor.

5.7

Knowledge of Company. The Investor and such Investor’s advisors, if any, have
been, upon request, furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the securities being purchased by the Investor from the Company.  The
Investor and such Investor’s advisors, if any, have been afforded the
opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries.








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 12 OF 27




--------------------------------------------------------------------------------

5.8

Risk Factors. The Investor understands that such Investor’s investment in the
securities being purchased by the Investor from the Company involves a high
degree of risk.  The Investor understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the securities being purchased by the Investor
from the Company. The Investor warrants that such Investor is able to bear the
complete loss of such Investor’s investment in the securities being purchased by
the Investor from the Company.

5.9

Full Disclosure. No representation or warranty made by the Investor in this
Agreement and no certificate or document furnished or to be furnished to the
Company pursuant to this Agreement contains or will contain any untrue statement
of a material fact, or omits or will omit to state a material fact necessary to
make the statements contained herein or therein not misleading. Except as set
forth or referred to in this Agreement, Investor does not have any agreement or
understanding with any person relating to acquiring, holding, voting or
disposing of any equity securities of the Company.




ARTICLE VI




COVENANTS OF THE COMPANY




6.1

Registration Rights. The Company shall cause the Registration Rights Agreement
to remain in full force and effect according to the provisions of the
Registration Rights Agreement and the Company shall comply in all material
respects with the terms thereof.

6.2

Reservation of Common Stock. As of the date hereof, the Company has reserved and
the Company shall continue to reserve and keep available at all times, free of
preemptive rights, shares of Common Stock for the purpose of enabling the
Company to issue the shares of Common Stock underlying the Warrants. Provided,
however, the parties hereto acknowledge that if all of the issuance of stock
were to be effected immediately, there would not be sufficient authorized
capital available to satisfy all such issuances.  Therefore, the Company shall
undertake to increase its authorized capital in order to satisfy all such
potential issuances.

6.3

Compliance with Laws. The Company hereby agrees to comply in all respects with
the Company's reporting, filing and other obligations under the Laws.

6.4

Exchange Act Registration. The Company (a) will continue its obligation to
report to the SEC under Section 13 of the 1934 Act and will use its best efforts
to comply in all respects with its reporting and filing obligations under the
1934 Act, and will not take any action or file any document (whether or not
permitted by the 1934 Act or the rules thereunder) to terminate or suspend any
such registration or to terminate or suspend its reporting and filing
obligations under the 1934 until the Investors have disposed of all of their
Shares.








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 13 OF 27




--------------------------------------------------------------------------------

6.5

Corporate Existence; Conflicting Agreements. The Company will take all steps
necessary to preserve and continue the corporate existence of the Company. The
Company shall not enter into any agreement, the terms of which agreement would
restrict or impair the right or ability of the Company to perform any of its
obligations under this Agreement or any of the other agreements attached as
exhibits hereto.

6.6

Convertible Debt. At such time as the Investor has exercised warrants sufficient
to provide the Company with proceeds of such exercises in excess of $10 million
, the Company shall pre pay all of its  convertible debt or force the conversion
of such convertible debt to common stock   and in such event for a period of
three years from the closing the Company will not issue any convertible debt.

6.7

Debt Limitation. The Company agrees for three years after Closing not to enter
into any new borrowings of more than three times as much as the sum of the
EBITDA from recurring operations over the past four quarters.

6.8

Reset Equity Deals.  At such time as the Investor has exercised warrants
sufficient to provide the Company with proceeds from such exercises in excess of
$10 million , the Company shall cause to be cancelled any and all reset features
related to any shares outstanding that could result in additional shares being
issued. For a period of three years from the closing the Company will not enter
into any transactions that have any reset features that could result in
additional shares being issued, without the consent of the Investor.

6.9

Independent Directors. The Company shall have caused the appointment of the
majority of the board of directors to be qualified independent directors, as
defined by the NASD, before Closing.  If at any time after Closing the board
shall not be composed in the majority of qualified independent directors, the
Company shall pay to the Investors, pro rata, as liquidated damages and not as a
penalty, an amount equal to eighteen percent (18%) of the Purchase Price per
annum, payable monthly in cash or Stock at the option of the Investor. Provided,
however, the Company shall have 30 days following the time that the Board does
not have a majority of independent directors to appoint sufficient independent
directors to restore the Board’s independence before any damages shall accrue
and in any event, such payment of liquidated damages shall continue only so long
as the Board is not comprised of a majority of independent directors. The
parties agree that the only damages payable for a violation of the terms of this
Agreement with respect to which liquidated damages are expressly provided shall
be such liquidated damages.  Nothing shall preclude the Investor from pursuing
or obtaining specific performance or other equitable relief with respect to this
Agreement.  The parties hereto agree that the liquidated damages provided for in
this Section 6.10 constitute a reasonable estimate of the damages that may be
incurred by the Investor by reason of the failure of the Company to appoint at
least two independent directors in accordance with the provision hereof.

6.10

Independent Directors Become Majority of Audit and Compensation Committees.  The
Company will cause the appointment of a majority of outside directors to the
audit and compensation committees of the board of directors before Closing.  If
at any time after Closing








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 14 OF 27




--------------------------------------------------------------------------------

such independent directors do not compose the majority of the audit and
compensation committees, the Company shall pay to the Investors, pro rata, as
liquidated damages and not as a penalty, an amount equal to eighteen percent
(18%) of the Purchase Price per annum, payable monthly in cash or Stock at the
option of the Investor.  The parties agree that the only damages payable for a
violation of the terms of this Agreement with respect to which liquidated
damages are expressly provided shall be such liquidated damages.  Nothing shall
preclude the Investor from pursuing other remedies or obtaining specific
performance or other equitable relief with respect to this Agreement.  

6.11

Use of Proceeds. The Company will use the proceeds from the sale of the Stock
and the Warrants (excluding amounts paid by the Company for legal and
administrative fees in connection with the sale of such securities) for Fees,
working capital and acquisitions.

6.12

Right of First Refusal. The Investor shall have the right to participate in any
subsequent funding by the Company on a pro rata basis at One Hundred percent
(100%) of the offering price.

6.13

Price Adjustment. From the date that the Investor has exercised warrants
sufficient to provide the Company with proceeds from such exercises in excess of
$10 million until such time as the Investor holds no warrants , if the Company
closes on the sale of a note or notes, shares of Common Stock, or shares of any
class of Stock at a price per share of Common Stock, or with a conversion right
to acquire Common Stock at a price per share of Common Stock, that is less than
the Purchase Price (as adjusted to the capitalization per share as of the
Closing Date, following any stock splits, stock dividends, or the like)
(collectively, the “Subsequent Purchase Price”), the Company shall make a
post-Closing adjustment in the Purchase Price so that the effective price per
share paid by the Investor is reduced to being equivalent to such lower purchase
price after taking into account any prior exercises of the Warrant.

6.14

Insider Selling. The earliest any “Insiders” can start selling their shares in
the public market shall be two years from Closing. Insiders shall include all
officers and directors of the Company. Bruno Wu, Leon Frenkle and the Investor
shall not be considered “Insiders”.

6.15

Employment and Consulting Contracts. For three years after the Closing Company
must have a unanimous opinion from the Compensation Committee of the Board of
Directors that any awards other than salary are usual, appropriate and
reasonable for any officer, director, employee or consultant holding a similar
position in other fully reporting public companies with independent majority
boards with similar market capitalizations in the same industry with securities
listed on the OTCBB, ASE, NYSE or NASDAQ.

6.16

Subsequent Equity Sales.  From the date that the Investor has exercised warrants
sufficient to provide the Company with proceeds from such exercises in excess of
$10 million until such time as the Investor holds no warrants, the Company shall
be prohibited from effecting or entering into an agreement to effect any
Subsequent Financing involving a “Variable Rate Transaction” or an “MFN
Transaction” (each as defined below).  The term “Variable Rate








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 15 OF 27




--------------------------------------------------------------------------------

Transaction” shall mean a transaction in which the Company issues or sells (i)
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion, exercise or exchange rate or other price that
is based upon and/or varies with the trading prices of or quotations for the
shares of Common Stock at any time after the initial issuance of such debt or
equity securities, or (B) with a conversion, exercise or exchange price that is
subject to being reset at some future date after the initial issuance of such
debt or equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock.  The term “MFN Transaction” shall mean a transaction in which
the Company issues or sells any securities in a capital raising transaction or
series of related transactions which grants to an investor the right to receive
additional shares based upon future transactions of the Company on terms more
favorable than those granted to such investor in such offering.  Any Purchaser
shall be entitled to obtain injunctive relief against the Company to preclude
any such issuance, which remedy shall be in addition to any right to collect
damages. Notwithstanding the foregoing, this Section 6.18 shall not apply in
respect of an Exempt Issuance, except that no Variable Rate Transaction or MFN
Transaction shall be an Exempt Issuance.

6.17

Amendment to Certificate of Incorporation.  At or before the annual meeting of
the stockholders of the Company held after October 1, 2007 and in the event all
of the A and B Warrants are exercised prior to such meeting, the Board of
Directors shall propose and submit to the holders of the Common Stock for
approval, an amendment to the Articles of Incorporation that provides
substantially as follows:  

“The terms and conditions of any rights, options and warrants approved by the
Board of Directors may provide that any or all of such terms and conditions may
be waived or amended only with the consent of the holders of a designated
percentage of a designated class or classes of capital stock of the Corporation
(or a designated group or groups of holders within such class or classes,
including but not limited to disinterested holders), and the applicable terms
and conditions of any such rights, options or warrants so conditioned may not be
waived or amended absent such consent.”.

6.18

Stock Splits. All forward and reverse stock splits shall effect all equity and
derivative holders proportionately.

6.19

 Retention of Investor Relations / Public Relations.  The Company must retain
Telperion Business Consultants  within 30 days after Closing Date as one of the
Company’s investor relations firms for compensation of no less than $10,000 per
month. If at any time after 30 days from the Closing, the Company shall not have
retained an investor relations and public relations firm, the Company shall pay
to the Investors, pro rata, as liquidated damages and not as a penalty, an
amount equal to twenty eight percent (28%) per annum of the Purchase Price for
the Shares still held by the Investor on such date, payable monthly in cash.
 The parties agree that the only damages payable for a violation of the terms of
this Agreement with respect to which








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 16 OF 27




--------------------------------------------------------------------------------

liquidated damages are expressly provided shall be such liquidated damages
Closing Date.  The parties hereto agree that the liquidated damages provided for
in this Section 6.23 constitute a reasonable estimate of the damages that may be
incurred by the Investor. Nothing shall preclude the Investor from pursuing or
obtaining specific performance or other equitable relief with respect to this
Agreement.







ARTICLE VII




COVENANTS OF THE INVESTOR




7.1

Compliance with Law. The Investor's trading activities with respect to shares of
the Company's Common Stock will be in compliance with all applicable state and
federal securities laws, rules and regulations and rules and regulations of any
public market on which the Company's Common Stock is listed.  

7.2

Transfer Restrictions. The Investor’s acknowledge that (1) the Stock, Warrants
and shares underlying the Warrants have not been registered under the provisions
of the 1933 Act, and may not be transferred unless (A) subsequently registered
thereunder or (B) the Investor shall have delivered to the Company an opinion of
counsel, reasonably satisfactory in form, scope and substance to the Company, to
the effect that the Stock, Warrants and shares underlying the Warrants to be
sold or transferred may be sold or transferred pursuant to an exemption from
such registration; and (2) any sale of the Stock, Warrants and shares underlying
the Warrants made in reliance on Rule 144 promulgated under the 1933 Act may be
made only in accordance with the terms of said Rule and further, if said Rule is
not applicable, any resale of such securities under circumstances in which the
seller, or the person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder.

7.3

Restrictive Legend. The Investor acknowledges and agrees that the Stock, the
Warrants and the Shares underlying the Warrants, and, until such time as the
Shares underlying the Warrants have been registered under the 1933 Act and sold
in accordance with an effective Registration Statement, certificates and other
instruments representing any of the Shares, shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of any such securities):

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, OR (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT."








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 17 OF 27




--------------------------------------------------------------------------------

7.4

Amendment to Articles of Incorporation. Investor hereby agrees to vote any
shares of capital stock that it may own directly or beneficially, for the
amendment to the Articles of Incorporation referenced in Section 6.2.  Pending
adoption of such amendment, Investor hereby agrees for itself and its successors
and assigns that neither this Section 7.4 or Section 6.2 above, or any
restriction on exercise of the Warrant shall be amended, modified or waived
without the consent of the holders of a majority of the shares of Common Stock
held by Persons who are not Affiliates of the Company, or the Investor or
Affiliates of the Investor.




ARTICLE VIII




CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS




The obligation of the Company to consummate the transactions contemplated hereby
shall be subject to the fulfillment, on or prior to Closing Date, of the
following conditions:




8.1

No Termination. This Agreement shall not have been terminated pursuant to
Article X hereof.




8.2

Representations True and Correct. The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on as of the Closing Date.




8.3

Compliance with Covenants. The Investor shall have performed and complied in all
material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied by it prior to or at the Closing
Date.




8.4

No Adverse Proceedings. On the Closing Date, no action or proceeding shall be
pending by any public authority or individual or entity before any court or
administrative body to restrain, enjoin, or otherwise prevent the consummation
of this Agreement or the transactions contemplated hereby or to recover any
damages or obtain other relief as a result of the transactions proposed hereby.










ARTICLE IX




CONDITIONS PRECEDENT TO INVESTOR’S OBLIGATIONS




The obligation of the Investors to consummate the transactions contemplated
hereby shall be subject to the fulfillment, on or prior to Closing Date unless
specified otherwise, of the following conditions:








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 18 OF 27




--------------------------------------------------------------------------------




9.1

No Termination. This Agreement shall not have been terminated pursuant to
Article X hereof.

9.2

Representations True and Correct. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on as of the Closing Date.

9.3

Compliance with Covenants . The Company shall have performed and complied in all
material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied by it prior to or at the Closing
Date.

9.4

No Adverse Proceedings. On the Closing Date, no action or proceeding shall be
pending by any public authority or individual or entity before any court or
administrative body to restrain, enjoin, or otherwise prevent the consummation
of this Agreement or the transactions contemplated hereby or to recover any
damages or obtain other relief as a result of the transactions proposed hereby.







ARTICLE X




TERMINATION, AMENDMENT AND WAIVER




10.

Termination. This Agreement may be terminated at any time prior to the Closing
Date

10.1.1

by mutual written consent of the Investor and the Company;

10.1.2

by the Company upon a material breach of any representation, warranty, covenant
or agreement on the part of the Investor set forth in this Agreement, or the
Investor upon a material breach of any representation, warranty, covenant or
agreement on the part of the Company set forth in this Agreement, or if any
representation or warranty of the Company or the Investor, respectively, shall
have become untrue, in either case such that any of the conditions set forth in
Article VIII or Article IX hereof would not be satisfied (a "Terminating
Breach"), and such breach shall, if capable of cure, not have been cured within
five (5) business days after receipt by the party in breach of a notice from the
non-breaching party setting forth in detail the nature of such breach.

10.

Effect of Termination. Except as otherwise provided herein, in the event of the
termination of this Agreement pursuant to Section 10.1 hereof, there shall be no
liability on the part of the Company or the Investor or any of their respective
officers, directors, agents or other representatives and all rights and
obligations of any party hereto shall cease; provided that in the event of a
Terminating Breach, the breaching party shall be liable to the








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 19 OF 27




--------------------------------------------------------------------------------

non-breaching party for all costs and expenses incurred by the non-breaching
party not to exceed $50,000.00.

10.3

Amendment. This Agreement may be amended by the parties hereto any time prior to
the Closing Date by an instrument in writing signed by the parties hereto.

10.4

Waiver. At any time prior to the Closing Date, the Company or the Investor, as
appropriate, may: (a) extend the time for the performance of any of the
obligations or other acts of other party or; (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto which have been made to it or them; or (c) waive compliance with
any of the agreements or conditions contained herein for its or their benefit.
 Any such extension or waiver shall be valid only if set forth in an instrument
in writing signed by the party or parties to be bound hereby.







ARTICLE XI




GENERAL PROVISIONS







11.

Transaction Costs. Except as otherwise provided herein, each of the parties
shall pay all of his or its costs and expenses (including attorney fees and
other legal costs and expenses and accountants’ fees and other accounting costs
and expenses) incurred by that party in connection with this Agreement.

11.2

Indemnification. The Investor agrees to indemnify, defend and hold the Company
(following the Closing Date) and its officers and directors harmless against and
in respect of any and all claims, demands, losses, costs, expenses, obligations,
liabilities or damages, including interest, penalties and reasonable attorney’s
fees, that it shall incur or suffer, which arise out of or result from any
breach of this Agreement by such Investor or failure by such Investor to perform
with respect to any of its representations, warranties or covenants contained in
this Agreement or in any exhibit or other instrument furnished or to be
furnished under this Agreement.  The Company agrees to indemnify, defend and
hold the Investor harmless against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities or damages, including
interest, penalties and reasonable attorney’s fees, that it shall incur or
suffer, which arise out of, result from or relate to any breach of this
Agreement or failure by the Company to perform with respect to any of its
representations, warranties or covenants contained in this Agreement or in any
exhibit or other instrument furnished or to be furnished under this Agreement.
 In no event shall the Company or the Investors be entitled to recover
consequential or punitive damages resulting from a breach or violation of this
Agreement nor shall any party have any liability hereunder in the event of gross
negligence or willful misconduct of the indemnified party.  In the event of a
breach of this Agreement by the Company, the Investor shall be entitled to
pursue a remedy of specific performance upon tender into the Court an








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 20 OF 27




--------------------------------------------------------------------------------

amount equal to the Purchase Price hereunder. The indemnification by the
Investor shall be limited to $50,000.00.

11.3

Headings. The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

11.4

Entire Agreement. This Agreement (together with the Schedule, Exhibits, Warrants
and documents referred to herein) constitute the entire agreement of the parties
and supersede all prior agreements and undertakings, both written and oral,
between the parties, or any of them, with respect to the subject matter hereof.
 

11.5

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:




If to the Company:




Broadcast International Inc

7050 Union Park Ave.

Suite 600

Salt Lake City UT 84047

Attention: Rodney Tiede







With a copy to:




Broadcast International Inc

7050 Union Park Ave.

Suite 600

Salt Lake City UT 84047

Attn:  Reed Benson, Esq.











STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 21 OF 27




--------------------------------------------------------------------------------




If to the Investor:




Yang Lan Studio Ltd.

Anson Xu

#387, Yongjia Road

Shanghai, 20031

P.R. China







11.6

Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any such term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

11.7

Binding Effect. All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.

11.8

Preparation of Agreement. This Agreement shall not be construed more strongly
against any party regardless of who is responsible for its preparation.  The
parties acknowledge each contributed and is equally responsible for its
preparation.

11.9

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Utah, without giving effect to applicable
principles of conflicts of law.

11.10

Jurisdiction. This Agreement shall be exclusively governed by and construed in
accordance with the laws of the State of Utah. If any action is brought among
the parties with respect to this Agreement or otherwise, by way of a claim or
counterclaim, the parties agree that in any such action, and on all issues, the
parties irrevocably waive their right to a trial by jury. Exclusive jurisdiction
and venue for any such action shall be the Federal Courts serving the State of
Utah. In the event suit or action is brought by any party under this Agreement
to enforce any of its terms, or in any appeal therefrom, it is agreed that the
prevailing party shall be entitled to reasonable attorneys fees to be fixed by
the arbitrator, trial court, and/or appellate court.

11.11

Preparation and Filing of Securities and Exchange Commission filings. The
Investor shall reasonably assist and cooperate with the Company in the
preparation of all filings with the SEC after the Closing Date due after the
Closing Date.  








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 22 OF 27




--------------------------------------------------------------------------------

11.12

Further Assurances, Cooperation. Each party shall, upon reasonable request by
the other party, execute and deliver any additional documents necessary or
desirable to complete the transactions herein pursuant to and in the manner
contemplated by this Agreement.  The parties hereto agree to cooperate and use
their respective best efforts to consummate the transactions contemplated by
this Agreement.

11.13

Survival. The representations, warranties, covenants and agreements made herein
shall survive the Closing of the transaction contemplated hereby.

11.14

Third Parties. Except as disclosed in this Agreement, nothing in this Agreement,
whether express or implied, is intended to confer any rights or remedies under
or by reason of this Agreement on any persons other than the parties hereto and
their respective administrators, executors, legal representatives, heirs,
successors and assignees.  Nothing in this Agreement is intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action over or against any party to this Agreement.

11.15

Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay on
the part of any party hereto in the exercise of any right hereunder shall impair
such right or be construed to be a waiver of, or acquiescence in, any breach of
any representation, warranty, covenant or agreement herein, nor shall nay single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right.  All rights and remedies existing under this Agreement
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

11.16

Counterparts. This Agreement may be executed in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto.  




























[SIGNATURES ON FOLLOWING PAGE]











STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 23 OF 27




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investors and the Company have as of the date first
written above executed this Agreement.




THE COMPANY:







BROADCAST INTERNATIONAL, INC




/s/ Rodney M. Tiede




By:

Rodney M. Tiede

Title:

President







INVESTOR:




YANG LAN STUDIO LTD.




/s/ Bruno Wu




By:

Bruno Wu

Title:

President








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 24 OF 27




--------------------------------------------------------------------------------




Exhibit A




Registration Rights Agreement

















STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 25 OF 27




--------------------------------------------------------------------------------

Exhibit B




Warrants








STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 26 OF 27




--------------------------------------------------------------------------------

Exhibit C




Escrow Agreement











STOCK PURCHASE AGREEMENT BETWEEN

BROADCAST INTERNATIONAL, INC. CORPORATION AND YANG LAN STUDIO LTD

PAGE 27 OF 27


